UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 06-1739



SONYA C. MCCASKILL,

                                                    Plaintiff - Appellee,

           versus


JASON YANKALUNAS; JOHN     W.    MOORE;   PETER   L.
TYLER; JOHN FELTS,

                                              Defendants - Appellants,

           and


SALISBURY CITY POLICE DEPARTMENT; WICOMICO
COUNTY SHERIFF’S DEPARTMENT; JOHN DOE(S)
AND/OR JANE DOE(S) (Names Unknown At This
Time), Individual Officers of the Wicomico Co.
Sheriff’s Dept. Task Force and of the
Salisbury   City   Police   Dept.;   CITY   OF
SALISBURY, MARYLAND; STATE OF MARYLAND,

                                                               Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:03-cv-00986-MJG)


Argued:   May 22, 2007                            Decided:   July 27, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and Frank D. WHITNEY,
United States District Judge for the Western District of North
Carolina, sitting by designation.
Reversed by unpublished per curiam opinion.


ARGUED: Kevin Bock Karpinski, KARPINSKI, COLARESI & KARP, P.A.,
Baltimore, Maryland, for Appellants.       Alan Hilliard Legum,
Annapolis, Maryland, for Appellee. ON BRIEF: Victoria M. Shearer,
KARPINSKI, COLARESI & KARP, P.A., Baltimore, Maryland, for
Appellants.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Sonya C. McCaskill brought this action under § 1983 alleging

that law enforcement officers used excessive force against her

during the execution of a “no knock” search warrant in violation of

the Fourth Amendment.         The district court denied the officers’

motion for summary judgment based on qualified immunity, and the

officers appeal.     We conclude that the facts, even when viewed in

the light most favorable to McCaskill, fail to establish that the

officers violated her constitutional rights.              Accordingly, we

reverse.



                                     I.

     From May 2001 until April 2002, the Wicomico County, Maryland,

Narcotics Task Force received information about and conducted

surveillance of George Jackson, a suspected crack dealer. Based on

this investigation, Sergeant S.R. Elliot, a task force member,

applied    for   a   search    warrant    for   illegal   drugs   and   drug

paraphernalia located at 421 Truitt Street, Salisbury, Maryland,

where Jackson lived with his girlfriend, Sonya McCaskill, and her

children. Elliot’s application also sought authorization to search

the person of Jackson and Jackson’s brother Brandon, who went by

the name “Loco” and sold drugs alongside Jackson. Elliot requested

that the executing officers be permitted to make a “no knock” entry

to prevent the destruction of evidence and to ensure officer safety


                                     3
in   light   of   information    revealed   during    the   investigation,

including the fact that Jackson and Loco kept handguns accessible

during drug transactions, had criminal histories, and had resisted

arrest on at least one previous occasion.            McCaskill also had a

prior drug possession charge as well as an active, outstanding

arrest warrant in Delaware for contempt of court.               The judge

granted the no-knock warrant.

     At 5:30 a.m. on April 4, 2002, officers from the Task Force

and the City of Salisbury Tactical Unit performed a no-knock entry

at 421 Truitt Street to execute the warrant.          Officer Peter Tyler

testified that in executing a no-knock warrant such as this one,

the standard police practice is to gain control of “[a]ll adults,

even older children, . . . teenagers, [and] [a]nyone who could

possibly be a threat to themselves or to us,” J.A. 132, prior to

conducting the search.    The officers in this case did not know who

was in the house before they entered.

      After ramming open the front door, officers Tyler, John Felts,

Jason Yankalunas and John Moore entered the living room of the

residence, where Jackson happened to be sleeping on a mattress that

was lying on the floor.         There were no lights on in the living

room. The unexpected and loud entry startled Jackson, who moved to

a couch near the front door and began throwing punches at a

protective shield carried by Officer Tyler.            Officers Tyler and




                                     4
Yankalunas were eventually able to subdue Jackson by pushing him

down onto the sofa and placing him in flexible plastic restraints.

       McCaskill, who was then five months pregnant with Jackson’s

child, was in the bathroom as the officers entered the home.                  While

inside the bathroom, McCaskill heard task force members order

Jackson to lie down and then Jackson say “my girl, she’s pregnant.”

J.A. 112.     As the commotion with Jackson subsided, McCaskill,

wearing a t-shirt and boxers, emerged from the bathroom with her

hands up and walked into the living room toward the couch where

Jackson was handcuffed.       Jackson “noticed [McCaskill] coming out

of   the   bathroom”   and   told   the      officers     “[m]y   girlfriend    is

pregnant.”    J.A. 117.   At about the same time, having seen a person

moving in the apartment, one of the officers approached McCaskill

from behind, ordered her to “get down” and then pushed her forward

onto the mattress where Jackson had been sleeping.                 J.A. 57.

       McCaskill landed on her stomach.             The officers then placed

restraints on her, completed a sweep of the apartment, determined

that   McCaskill’s     children   were       the   only   other   people   on   the

premises, and finally performed the search of the apartment, which

yielded weapons and drugs.        McCaskill remained on the mattress on

her side during the five-minute sweep.                Officer Yankalunas told

McCaskill that she was being detained because of the outstanding

Delaware warrant, but she was released shortly thereafter when

Delaware authorities declined to pursue the charges.


                                         5
     Two days later, McCaskill was admitted to the Peninsula

Regional Medical Center with a premature rupture of the uterine

membrane.    She delivered the fetus prematurely and it did not

survive; however, no medical evidence was presented establishing

that McCaskill’s fall onto her stomach caused her to deliver

prematurely.

     McCaskill brought this action under § 1983 against the four

officers who executed the warrant, alleging that they violated the

Fourth   Amendment    by   using   excessive    force   in    arresting    her.

Specifically, McCaskill asserts that the officers’ actions were

excessive   because    they   knew    she    was   pregnant    and   she   was

cooperative.   The officers invoked qualified immunity and sought

summary judgment on that basis.           The district court rejected the

qualified immunity defense, concluding that “no reasonable police

officer would think it was proper to push, face-down, a compliant

pregnant woman.”     J.A. 148.



                                     II.

     The doctrine of qualified immunity shields police officers

performing discretionary duties “from liability for civil damages

insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

The qualified immunity doctrine relieves officers of having “to


                                      6
stand trial or face the other burdens of litigation”; thus, it is

crucial for courts to “resolv[e] immunity questions at the earliest

possible stage in litigation.” Saucier v. Katz, 533 U.S. 194, 200-

01 (2001) (internal quotation marks omitted).

        In analyzing a qualified immunity claim, we must consider its

requirements       in    the   proper    sequence.     The    first    step    is   to

determine whether the facts, viewed in the light most favorable to

the plaintiff, establish that the officer violated a constitutional

right.     See id. at 201.        If so, we then turn to the question of

whether     that        particular      constitutional       right    was     clearly

established when the violation occurred.               See id.

        The reasonableness standard of the Fourth Amendment applies to

McCaskill’s excessive force claim. We must decide if the officer’s

actions were “‘objectively reasonable’ in light of the facts and

circumstances confronting [him], without regard to [his] underlying

intent or motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989).

“Because ‘police officers are often forced to make split-second

judgments -- in circumstances that are tense, uncertain, and

rapidly evolving,’ the facts must be evaluated from the perspective

of a reasonable officer on the scene, and the use of hindsight must

be avoided.”       Waterman v. Batton, 393 F.3d 471, 476-77 (4th Cir.

2005)    (quoting       Graham,   490     U.S.   at   397)    (internal     citation

omitted); see Elliott v. Leavitt, 99 F.3d 640, 642 (4th Cir. 1996)

(“The court’s focus should be on the circumstances at the moment


                                           7
force was used and on the fact that officers on the beat are not

often afforded the luxury of armchair reflection.”).

       Determining     the    reasonableness           of    the   challenged       actions

“requires a careful balancing of the nature and quality of the

intrusion on the individual’s Fourth Amendment interests against

the countervailing governmental interests at stake.”                          Graham, 490

U.S.    at   396    (internal      quotation         marks    omitted).         A   proper

assessment of “the objective reasonableness of force is to view it

in full context, with an eye toward the proportionality of the

force in light of all the circumstances.”                      Rowland v. Perry, 41

F.3d 167, 173 (4th Cir. 1994).                  In applying the reasonableness

test,    courts     must    give   “careful          attention     to   the    facts   and

circumstances of each particular case, including the severity of

the crime at issue, whether the suspect poses an immediate threat

to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Graham,

490 U.S. at 396.       In sum, “the question is whether the totality of

the circumstances justifie[s] a particular sort of . . . seizure.”

Id. (internal quotation marks omitted).

       In this case, we conclude that the force used by the officers,

in the context of the tense and potentially volatile circumstances

attendant to the execution of the no-knock warrant, was reasonable

and    clearly     within    the   bounds       of    the    Fourth     Amendment.      As

reflected by the application for the search warrant, the criminal


                                            8
wrongdoing at issue related to the distribution of crack cocaine –-

a serious offense carrying substantial criminal penalties.      See

United States v. Pyles, 482 F.3d 282, 291 (4th Cir. 2007).    Based

on the information they possessed immediately before executing the

search warrant -- that Jackson and his associate Loco used or kept

handguns readily accessible and that both previously resisted

arrest --   the officers had reason to believe that Jackson posed a

threat to their safety.    Indeed, officer safety served as one of

the justifications for the no-knock entry.    And, in the first few

moments after the officers rammed down the door and entered the

living room, Jackson’s immediate reaction, which was to resist

arrest momentarily by throwing punches as Officer Tyler approached,

likewise suggested that Jackson was a threat to the officers.

     Additionally, the time of day is an important consideration in

the totality of circumstances, as is the surprise element inherent

in a no-knock entry.   See Hudson v. Michigan, 126 S. Ct. 2159, 2165

(2006) (“[A]n unannounced entry may provoke violence in supposed

self-defense by the surprised resident.”).     The officers’ early-

morning entry of the premises startled and confused McCaskill and

Jackson, who had been sleeping. The officers when they entered did

not know who was on the premises, or how many people there were, or

whether they were dangerous, and the events unfolded rapidly in a

darkened room where Jackson had been sleeping.      In this chaotic

atmosphere, the officers were forced to make split-second decisions


                                  9
regarding how to gain control of the occupants and secure the

premises so that the search could be conducted.

       McCaskill contends that the shove was unnecessary because she

was acting in a compliant fashion, having exited the bathroom with

her hands up.      Even assuming McCaskill raised her hands to signal

cooperation,      the    officer   who     shoved     her   did    not   act     in   a

constitutionally unreasonable manner. McCaskill heard the officers

commanding the occupants to “get down” but remained on her feet;

even   if   she   was    raising   her    hands      to   show   her   cooperation,

McCaskill was not complying with the officer’s demand.                      Officer

Tyler explained that the reason for forcing everyone onto the floor

was to ensure the safety of both the officers and the occupants.

And, at the time McCaskill was pushed, the officers were not

finished securing the house and therefore still did not know

whether there were additional occupants who might have access to

handguns.         We    conclude   that        it   was   reasonable     under    the

circumstances for an officer to push McCaskill down onto a mattress

while securing the house after a no-knock entry, whether or not her

hands were raised.

       For the same reasons, we also reject McCaskill’s argument that

it was unreasonable for the officers to push her because she was

pregnant.     Her physical condition does not eliminate any of the

exigent circumstances in which the no-knock warrant was executed

and, under the particulars of this case, did not mandate different


                                          10
behavior from the officers.      As appellants point out, McCaskill is

essentially requesting that we require an officer to evaluate in

some detail the physical condition of an occupant before securing

that person for the safety of the officer and others during the

search.    We do not see in this situation circumstances that would

have made the pushing of McCaskill onto a mattress an excessive use

of force.

       Finally, although McCaskill claims that her premature delivery

resulted from the fall onto the mattress, she presented no evidence

establishing a causal link.      “For damages to be proximately caused

by a constitutional tort, a plaintiff must show that, except for

that constitutional tort, such injuries and damages would not have

occurred.” Jackson v. Sauls, 206 F.3d 1156, 1168 (11th Cir. 2000).

When   a   civil   rights   plaintiff    is   unable   to   establish   real,

substantial injury flowing from the conduct of the official, his

constitutional claim fails.       Cf. Carter v. Morris, 164 F.3d 215,

219 n.3 (4th Cir. 1999) (concluding that claim that handcuffs were

too tight, without any resulting injury, was insufficient to state

a claim of excessive force).



                                   III.

       For the foregoing reasons, we conclude that McCaskill failed

to establish a constitutional violation and that the officers are




                                    11
entitled   to   summary   judgment   on   the   excessive   force   claim.

Accordingly, we reverse the judgment of the district court.



                                                                    REVERSED




                                     12